DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1, 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, the limitation “substantially parallel” is not clear, a portion of the pad could be parallel and that would satisfy the limitation of being “substantially parallel”. The Applicant did not define the meaning of the term substantial in light of the structure described in the specification.
For purpose of examination, the Examiner will read the term as being merely parallel to a certain degree.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Haba USPAT 6,376,904.
Regarding claim 9, Haba shows in fig.7B, a semiconductor device package, comprising: a first semiconductor device (880a) having a first surface; a second semiconductor device (880b) stacked on the first semiconductor device (880a), the second semiconductor device (880a) having a first surface substantially perpendicular to the first surface of the first semiconductor device (880a), and a second surface substantially parallel to the first surface of the first semiconductor device (880a); and a first conductive layer (850) disposed in direct contact with the first surface of the first semiconductor device (880a), the first surface of the second semiconductor device (880b), and the second surface of the second semiconductor device (880b). 

Regarding claim 10, Haba shows in fig.7B, a semiconductor device package wherein the first semiconductor device (880a) has a conductive pad (portion where 850 is connecting the first chip 880a), and the first conductive layer (850) is in direct contact with the conductive pad of the first semiconductor device (880a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba USPAT 6,376,904.
Regarding claim 11, Haba shows in fig.3A,7A, a semiconductor device package further comprising: an encapsulation layer (425) disposed on the first semiconductor device (410a or 880a), the second semiconductor device (410b or 880b) and first .
Claims 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2005/0139985 in view of Wang US 2009/0065948.
Regarding claim 1, Takahashi shows in fig.3, a semiconductor device package, comprising: a first semiconductor device (14a) having a first conductive pad (16a); a first conductive layer (51) disposed in direct contact with the first conductive pad (16a) and extending along a direction partially parallel to a surface of the first conductive pad (16a); and a second conductive layer (52) disposed in direct contact with the first conductive pad (16a) and spaced apart from the first conductive layer (51).
Takahashi differs from the claimed invention because he does not explicitly disclose a device having a conductive layer extending along a direction substantially parallel to a surface of the first conductive pad.
Wang shows in fig.2 or fig.9, a device having a conductive layer (44 or 402) extending along a direction substantially parallel to a surface of the first conductive pad (46 or 404).
Wang is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Takahashi. Therefore, at the time the 
Regarding claim 5, Takahashi in view of shows in fig.3, a semiconductor device package further comprising: a second semiconductor device (12a) stacked on the first semiconductor device (12a below), wherein the second semiconductor device (12a) has a first conductive pad (16a), and the second conductive layer (52) is in direct contact with the first conductive pad of the second semiconductor device. 
Regarding claim 6, Takahashi in view of shows in fig.3, a semiconductor device package wherein the second semiconductor device (12a) has a first surface and a second surface substantially perpendicular to the first surface, and the second conductive layer (52) is in direct contact with the first surface and the second surface of the second semiconductor device. 
Regarding claim 7, Takahashi in view of shows in fig.3, a semiconductor device package wherein the first conductive layer (51) covers a first portion of the first conductive pad (16a) and the second conductive layer (52) covers a second portion of the first conductive pad (16a), and wherein the first portion of the first conductive pad is opposite to the second portion of the first conductive pad. 
Regarding claim 8, Takahashi in view of shows in fig.3, a semiconductor device package wherein the first conductive pad (16a) has a first surface and a second surface substantially perpendicular to the first surface, and the first conductive layer (51) is in direct contact with the first surface and the second surface of the first conductive pad. 
Claims 2-4, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2005/0139985 in view of McGrath US 2011/0272825.

Takahashi differs from the claimed invention because he does not explicitly disclose a device having a supporting structure disposed in the corner; wherein the second conductive layer is in direct contact with the supporting structure and a second portion of the surface of the first semiconductor device; wherein the supporting structure is in contact with the first portion of the surface of the first semiconductor device and the first portion of the surface of the second semiconductor device.
McGrath shows a device in fig.9B, having a supporting structure (900) disposed in the corner; wherein the second conductive layer (911) is in direct contact with the supporting structure (900) and a second portion of the surface of the first semiconductor device (51); wherein the supporting structure is in contact with the first portion of the surface of the first semiconductor device and the first portion of the surface of the second semiconductor device (52).
McGrath is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Takahashi. Therefore, at the time the invention was made; it would have been obvious to use the teaching of McGrath in the device of Takahashi because it will provide an on-slope to improve the electrical connections [0080].
Regarding claim 17, Takahashi in view of shows in fig.3, a semiconductor device having a second semiconductor device.

McGrath shows a device in fig.9B, a device having a supporting structure (900) disposed in direct contact with the first surface of the second semiconductor device (52), wherein an interface between the supporting structure (900) and the second semiconductor device (52) and an interface between the first conductive layer and the second semiconductor device are continuous.
McGrath is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Takahashi. Therefore, at the time the invention was made; it would have been obvious to use the teaching of McGrath in the device of Takahashi because it will provide an on-slope to improve the electrical connections [0080].
Allowable Subject Matter
Claims 12-16,22,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent art
US 2008/0061412 discloses the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813